      CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 1 of 115




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA




IN RE PORK ANTITRUST                  Civil No. 18-cv-1776 (JRT/HB)
LITIGATION
                                      JBS USA FOOD COMPANY’S
                                      AMENDED ANSWER TO
                                      CONSUMER INDIRECT
This Document Relates to:             PURCHASER PLAINTIFFS’
                                      SECOND AMENDED AND
ALL CONSUMER INDIRECT                 CONSOLIDATED CLASS ACTION
PURCHASER ACTIONS                     COMPLAINT
           CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 2 of 115




       Defendant JBS USA Food Company (“JBS USA”) submits its amended answer and

affirmative defenses to the Second Amended Consolidated Class Action Complaint (“Complaint”)

of the Consumer Indirect Purchaser Plaintiffs (“Plaintiffs”), filed on November 6, 2019, as follows.

Solely for the purpose of responding herein, JBS USA shall consider the U.S. pork-producing and

hog-producing operations of its subsidiaries to be within JBS USA’s possession, custody, and

control.

                                 I.     NATURE OF ACTION

       1.       Paragraph 1 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 1, including that it was part

of a collusive scheme.

       2.       Paragraph 2 contains legal arguments to which no response is required. JBS USA

lacks sufficient information to form an independent belief concerning the truth of the allegations

as to Agri Stats and therefore denies them. JBS USA denies the remaining allegations in Paragraph

2, including that it was a member of a conspiracy.

       3.       Paragraph 3 contains legal arguments and conclusions of law to which no response

is required. JBS USA lacks sufficient information to form an independent belief concerning the

truth of the allegations as to Agri Stats and therefore denies them. JBS USA denies the remaining

allegations in Paragraph 3, including that it was a member of a conspiracy or that the provision of

Agri Stats' services was anticompetitive.

       4.       JBS USA admits that it used Agri Stats as a benchmarking service during at least

some portion of the relevant time period but denies that JBS USA received current or forward-

looking sensitive information as well as a key to deciphering which data belongs to which

producer. JBS USA lacks sufficient information to form an independent belief concerning the

truth of the remaining allegations, including those as to Agri Stats and therefore denies them.
                                                 1
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 3 of 115




       5.      Paragraph 5 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that it used Agri Stats as a benchmarking service during at least some

portion of the relevant time period but denies that JBS USA received competitively-sensitive

information that could be used to conspire or to enforce any conspiracy. JBS USA lacks

knowledge or sufficient information to form an independent belief concerning the truth of the

remaining allegations, including those as to Agri Stats and therefore denies them.

       6.      Paragraph 6 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that it used Agri Stats as a benchmarking service during at least some

portion of the relevant time period but denies the remaining allegations in Paragraph 6, including

that the data Agri Stats provided is current or forward-looking, that JBS USA engaged in any

conspiracy with any of the other Defendants, or that JBS USA engaged in anticompetitive conduct,

or coordinated such conduct with other Defendants.

       7.      Paragraph 7 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that it received benchmarking data from Agri Stats during at least

some portion of the relevant time period but denies the remaining allegations in Paragraph 7,

including that the data Agri Stats provided is current or forward-looking, that it engaged in any

conspiracy with any of the other Defendants and that it used Agri Stats information in furtherance

of a conspiracy or that it was a co-conspirator. JBS USA lacks knowledge or information sufficient

to form an independent belief as to the truth of the allegations in this Paragraph related to other

Defendants, including as to Agri Stats, and therefore denies them.

       8.      JBS USA denies that it made or received any public signals to or from any other

Defendant during the relevant time period. JBS USA lacks knowledge or information sufficient

to form an independent belief as to the truth of the allegations in this Paragraph related to other




                                                2
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 4 of 115




Defendants, including as to Agri Stats, and therefore denies them. JBS USA denies the remaining

allegations in Paragraph 8, including that it discussed or participated in coordinated supply cuts

with any Defendant.

       9.      Paragraph 9 contains legal arguments and conclusions of law to which no response

is required. JBS USA lacks knowledge or information sufficient to form an independent belief as

to the truth of the remaining allegations, including as to the alleged shifts or increases in price, the

alleged margin increases, revenue and costs and Plaintiffs' purported analysis thereof, and

therefore denies them. JBS USA also lacks knowledge or information sufficient to form an

independent belief as to the truth of the allegations related to other Defendants or third parties,

including the allegations as to Smithfield and Tyson, and therefore denies them. JBS USA denies

the remaining allegations in Paragraph 9, including that it colluded with or engaged in a conspiracy

with any of the other Defendants.

       10.     Paragraph 10 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 10, including that it colluded

with or participated in a price-fixing scheme with any of the other Defendants.1

       11.     Paragraph 11 contains legal arguments and conclusions of law to which no response

is required. JBS USA lacks knowledge or information sufficient to form an independent belief as

to the truth of the allegations related to other Defendants, and therefore denies them. JBS USA

admits that it received benchmarking data from Agri Stats during at least some portion of the

relevant time period but denies the remaining allegations in Paragraph 11, including that the data




1
   To the extent a response is required for Footnote 4, JBS USA lacks knowledge or information
sufficient to form an independent belief as to the truth of the allegations, and therefore denies them.


                                                   3
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 5 of 115




Agri Stats provided was current and that JBS USA participated in an unlawful information

exchange with other Defendants.

       12.     Paragraph 12 contains legal arguments and conclusions of law to which no response

is required. JBS USA lacks knowledge or information sufficient to form an independent belief as

to the truth of the allegations in this Paragraph related to other Defendants, and therefore denies

them. JBS USA denies the remaining allegations in Paragraph 12, including that it colluded with

or participated in an unlawful information exchange with the other Defendants through Agri Stats,

and that it, together with other Defendants, restricted the supply of pork.

       13.     Paragraph 13 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits Plaintiffs purport to bring this action as described but denies that it

has violated the antitrust and consumer protection laws.

                               II.     SUMMARY OF PARTIES

       14.     JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations related to third parties, and therefore denies them. JBS USA

admits Plaintiffs purport to bring this action on behalf of themselves individually and on behalf of

purported classes. JBS USA denies the remaining allegations in Paragraph 14, including that it is

a co-conspirator.2

       15.     JBS USA admits it produces and sells pork and pork products in the United States.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants, and therefore denies them. JBS

USA denies the remaining allegations in Paragraph 15, including that it was a co-conspirator.


2
   To the extent a response is required for Footnote 5, JBS USA admits that Plaintiffs purport to
define the term “pork” for the purposes of its use in the Complaint, but denies Plaintiffs’ respective
allegations, including Plaintiffs’ characterization of that term, because it lacks sufficient
information to form an independent belief concerning the truth of the allegations.


                                                  4
         CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 6 of 115




        16.     Paragraph 16 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that it used Agri Stats as benchmarking service during at least some

portion of the relevant time period but denies the remaining allegations in Paragraph 16, including

that it is part of a conspiracy.

                                   III.   FACTUAL ALLEGATIONS

        A.      Agri Stats enabled competitors to directly exchange, and restrain, supply and
                cost.

        17.     JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA admits that documents are appended to the Complaint but denies Plaintiffs’ remaining

allegations, including Plaintiffs’ characterization of these documents, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations, and because the

documents that Plaintiffs purport to characterize are the best evidence of their complete and

accurate contents.

        18.     JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in Paragraph 18, and therefore denies them.

                1.      Agri Stats’ detailed pricing reports provide competitors with a view of
                        the entire market, removing all question of competition on price.

        19.     JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them. JBS USA denies the remaining

allegations in Paragraph 19, including that the benchmarking information that Agri Stats provided

was current and that JBS USA was a co-conspirator.

        20.     Paragraph 20 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that a document appended to the Complaint contains the quoted

language but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’


                                                 5
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 7 of 115




characterization of that document, because it lacks sufficient information to form an independent

belief concerning the truth of the allegations, and because the document that Plaintiffs purport to

quote is the best evidence of its complete and accurate contents. JBS USA denies the remaining

allegations in Paragraph 20, including that it is part of a conspiracy.

       21.     JBS USA admits that a document appended to the Complaint contains the displayed

figure but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization

of that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to quote is the best

evidence of its complete and accurate contents.

       22.     Paragraph 22 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that Plaintiffs have appended to the Complaint what they describe

to be an Agri Stats sales report, but JBS USA denies Plaintiffs’ respective allegations, including

Plaintiffs’ characterization of that document, because it lacks sufficient information to form an

independent belief concerning the truth of the allegations, and because the document that Plaintiffs

purport to quote is the best evidence of its complete and accurate contents. JBS USA denies the

allegations in this Paragraph with respect to itself, including that it was a co-conspirator, and lacks

knowledge or information sufficient to form an independent belief as to the truth of the remaining

allegations in this Paragraph related to other Defendants, and therefore denies them.

       23.     JBS USA admits that the document appended to the Complaint contains

information but JBS USA denies Plaintiffs’ respective allegations as to any Agri Stats report,

including Plaintiffs’ characterization of the documents, because it lacks sufficient information to

form an independent belief concerning the truth of these allegations, and because the document




                                                  6
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 8 of 115




that Plaintiffs purport to quote is the best evidence of its complete and accurate contents. JBS

USA denies the remaining allegations in Paragraph 23.

       24.     JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ remaining allegations, including Plaintiffs’ characterization of

that document because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to characterize is the best

evidence of its complete and accurate contents.

       25.     Paragraph 25 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that the document appended to the Complaint contains information

but denies the remaining allegations, including Plaintiffs’ characterization of that document

because it lacks sufficient information to form an independent belief concerning the truth of the

allegations, and because the document that Plaintiffs purport to characterize is the best evidence

of its complete and accurate contents.

       26.     JBS USA admits that the document appended to the Complaint contains

information but JBS USA denies the remaining allegations, including Plaintiffs’ characterization

of that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents.

       27.     Paragraph 27 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that the document appended to the Complaint contains information

but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

document, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to characterize is the best




                                                  7
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 9 of 115




evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 27, including that the data it received from Agri Stats was current and that JBS USA is

a co-conspirator.3

       28.      JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 28.

       29.      JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 29.

       30.      Paragraph 30 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that the document appended to the Complaint contains information

but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

document, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to characterize is the best




3
   To the extent a response is required for Footnote 6, JBS USA lacks knowledge or information
sufficient to form an independent belief as to the truth of the allegations related to other
Defendants, and therefore denies them.



                                                  8
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 10 of 115




evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 30, including that JBS USA is a co-conspirator.4

       31.     Paragraph 31 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that the document appended to the Complaint contains information

but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

document, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to characterize is the best

evidence of its complete and accurate contents. JBS USA denies the allegations in this Paragraph

with respect to itself, including that JBS USA is a co-conspirator and lacks knowledge or

information sufficient to form an independent belief as to the truth of the allegations in this

Paragraph related to other Defendants, and therefore denies them.

       32.     Paragraph 32 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 32.

               2.      Beyond the pricing reports themselves, Agri Stats allowed the pork
                       processors to directly access sales data through a “sales data miner”
                       tool.

       33.     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 33 contains legal arguments and conclusions of law to which no response is required.

JBS USA admits that the document appended to the Complaint contains information but denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that document, because

it lacks sufficient information to form an independent belief concerning the truth of the allegations,



4
    To the extent a response is required for Footnote 7, JBS USA admits that the document
referenced in the Footnote contains the quoted language, but JBS USA denies Plaintiffs’ respective
allegations, including Plaintiffs’ characterizations of that document, because it lacks sufficient
information to form an independent belief concerning the truth of the allegations, and because the
document that Plaintiffs purport to quote is the best evidence of its complete and accurate contents.


                                                  9
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 11 of 115




and because the document that Plaintiffs purport to characterize is the best evidence of its complete

and accurate contents. JBS USA admits that it received benchmarking data from Agri Stats during

at least some portion of the relevant time period but denies the remaining allegations in Paragraph

33, including that the provision of these services was anti-competitive.

       34.     JBS USA admits that Paragraph 34 purportedly contains a portion of a document

but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

document, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to reference is the best

evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 34 with respect to itself and lacks knowledge or information sufficient to form an

independent belief as to the truth of the allegations in this Paragraph related to other Defendants

or third parties, and therefore denies them.

       35.     JBS USA denies the allegations in this Paragraph with respect to itself and lacks

knowledge or information sufficient to form an independent belief as to the truth of any allegations

in this Paragraph related to other Defendants or third parties, and therefore denies them.

       36.     JBS USA admits that it used Agri Stats as a benchmarking service during at least

some portion of the relevant time period but denies that it worked with Agri Stats to identify "price-

raising opportunities." JBS denies the remaining allegations in this Paragraph with respect to itself

and lacks knowledge or information sufficient to form an independent belief as to the truth of any

allegations in this Paragraph related to other Defendants or third parties, and therefore denies them.

       37.     JBS USA admits that it used Agri Stats as a benchmarking service at some time

during the relevant time period but denies that it worked with Agri Stats to identify "price-raising

opportunities." JBS USA denies the allegations in this Paragraph with respect to itself and lacks




                                                 10
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 12 of 115




knowledge or information sufficient to form an independent belief as to the truth of any allegations

in this Paragraph related to other Defendants or third parties, and therefore denies them.

       38.     JBS USA admits that it used Agri Stats as a benchmarking service during at least

some portion of the relevant time period but denies the remaining allegations in this Paragraph

with respect to itself and lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants or third parties, and

therefore denies them.

       39.     JBS USA admits that it received benchmarking data from Agri Stats during at least

some portion of the relevant time period and that Paragraph 39 purportedly quotes a portion of a

document, but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to reference is the best

evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 39 with respect to itself and lacks knowledge or information sufficient to form an

independent belief as to the truth of the allegations in this Paragraph related to other Defendants

or third parties, and therefore denies them.

       40.     JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants or third parties, and

therefore denies them. JBS USA denies the remaining allegations in Paragraph 40.

               3.        Just in case weekly sales reports and data mining were not enough to
                         ensure the lack of pricing competition, Agri Stats also provided
                         colorful graphs to highlight any differences in competitors’ prices.

       41.     JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA admits that Paragraph 41 purportedly contains a portion of a document but denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that document, because


                                                  11
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 13 of 115




it lacks sufficient information to form an independent belief concerning the truth of the allegations,

and because the document that Plaintiffs purport to reference is the best evidence of its complete

and accurate contents. JBS USA denies the remaining allegations in Paragraph 41 with respect to

itself and lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants or third parties, and therefore denies

them.

        42.    JBS USA admits that Paragraph 42 purportedly contains a portion of a document

but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

document, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to reference is the best

evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 42 with respect to itself and lacks knowledge or information sufficient to form an

independent belief as to the truth of the allegations in this Paragraph related to other Defendants

or third parties, and therefore denies them.

        43.    JBS USA admits that Paragraph 43 purportedly contains a portion of a document

but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

document, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to reference is the best

evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 43 with respect to itself and lacks knowledge or information sufficient to form an

independent belief as to the truth of the allegations in this Paragraph related to other Defendants

or third parties, and therefore denies them. JBS USA admits that it received benchmarking data




                                                  12
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 14 of 115




from Agri Stats during at least some portion of the relevant time period but denies the remaining

allegations in Paragraph 43, including that the pricing information it received was current.

       44.     Paragraph 44 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 44, including that it was a co-

conspirator.

               4.      The Operations Profit Report provided competitors with information
                       on the profitability of their competitors – allowing a further means to
                       detect any cheating on the cartel.

       45.     JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA admits that the document appended to the Complaint contains information but denies

the Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that document,

because it lacks sufficient information to form an independent belief concerning the truth of the

allegations, and because the document that Plaintiffs purport to characterize is the best evidence

of its complete and accurate contents. JBS USA lacks knowledge or information sufficient to form

an independent belief as to the truth of the allegations in this Paragraph, and therefore denies them.

       46.     JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA lacks knowledge or information

sufficient to form an independent belief as to the truth of the remaining allegations in this

Paragraph, and therefore denies them.

       47.     JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning


                                                 13
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 15 of 115




the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA lacks sufficient information to form

an independent belief concerning the truth of the allegations as to Agri Stats and therefore denies

them. JBS USA denies the remaining allegations in Paragraph 47.

       48.      JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 48.

       49.      JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA lacks knowledge or information

sufficient to form an independent belief as to the truth of the remaining allegations in this

Paragraph, and therefore denies them.

       50.      Paragraph 50 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 50, including that it was a co-

conspirator, that it monitored other pork producers, and that it had entered into an agreement to

restrain supply and raise prices.




                                                 14
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 16 of 115




               5.      The Agri Stats Swine Processing Report provided detailed
                       information regarding costs of the competitors.

       51.     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 51 contains legal arguments and conclusions of law to which no response is required.

JBS USA admits that the document appended to the Complaint contains information but denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that document, because

it lacks sufficient information to form an independent belief concerning the truth of the allegations,

and because the document that Plaintiffs purport to characterize is the best evidence of its complete

and accurate contents. JBS USA denies the remaining allegations in Paragraph 51, including that

it was a co-conspirator.

       52.     Paragraph 52 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that the document appended to the Complaint contains information

but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

document, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to characterize is the best

evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 52, including that it was a co-conspirator.

       53.     JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA lacks knowledge or information

sufficient to form an independent belief as to the truth of the remaining allegations in this

Paragraph, and therefore denies them.



                                                 15
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 17 of 115




       54.     JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document because, it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the document that Plaintiffs purport to characterize is the

best evidence of its complete and accurate contents. JBS USA lacks knowledge or information

sufficient to form an independent belief as to the truth of the remaining allegations in this

Paragraph, and therefore denies them.

       55.     JBS USA admits that the document appended to the Complaint contains

information but denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of

that document because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the document that Plaintiffs purport to characterize is the best

evidence of its complete and accurate contents. JBS USA lacks knowledge or information

sufficient to form an independent belief as to the truth of the remaining allegations in this

Paragraph, and therefore denies them.

       56.     JBS USA admits that the document referenced in Paragraph 56 contains the quoted

language but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’

characterizations of that document, because it lacks sufficient information to form an independent

belief concerning the truth of the allegations, and because the document that Plaintiffs purport to

quote is the best evidence of its complete and accurate contents. JBS USA lacks knowledge or

information sufficient to form an independent belief as to the truth of the remaining allegations in

this Paragraph, and therefore denies them.

       57.     JBS USA admits that the document referenced in the Complaint contains the quoted

language in Paragraph 57 but JBS USA denies Plaintiffs’ respective allegations, including




                                                 16
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 18 of 115




Plaintiffs’ characterizations of that document because it lacks sufficient information to form an

independent belief concerning the truth of the allegations, and because the document that Plaintiffs

purport to characterize is the best evidence of its complete and accurate contents. JBS USA lacks

knowledge or information sufficient to form an independent belief as to the truth of the remaining

allegations in this Paragraph, and therefore denies them.

       58.     Paragraph 58 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 58.

       59.     Paragraph 59 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 59 with respect to itself,

including that it is a co-conspirator, and lacks knowledge or information sufficient to form an

independent belief as to the truth of the remaining allegations in this Paragraph, and therefore

denies them.

       60.     JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       B.      Agri Stats’ collection and standardization process provided pork processors
               the unparalleled ability to monitor, or discipline co-conspirators for not
               complying with their collusive agreement.

       61.     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 61 contains legal arguments and conclusions of law to which no response is required.

JBS USA denies the remaining allegations in Paragraph 61, including that it was a participant in a

collusive scheme or a member of a cartel.

       62.     Paragraph 62 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 62, including that it is a

member of a cartel, a thief, or a conspirator.




                                                 17
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 19 of 115




        63.     JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        64.     Paragraph 64 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 64, including that it was a

participant in a cartel.

        65.     Paragraph 65 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 65, including that it was a

member of a cartel or conspiracy.

                1.         Agri Stats audited the data to ensure co-conspirators could not cheat
                           on the agreement.

        66.     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 66 contains legal arguments and conclusions of law to which no response is required.

JBS USA admits that it received benchmarking data from Agri Stats during at least some portion

of the relevant time period but denies that the data it received was timely, current, forward-looking

or that it was a member of a conspiracy. JBS USA lacks knowledge or information sufficient to

form an independent belief as to the truth of the allegations in this Paragraph related to other

Defendants, and therefore denies them. JBS USA denies the remaining allegations in Paragraph

66.

        67.     JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the remaining allegations in this Paragraph, and therefore denies them.

        68.     Paragraph 68 contains legal arguments and conclusions of law to which no response

is required. JBS USA denies the remaining allegations in Paragraph 68 with respect to itself,

including that it is a co-conspirator, and lacks knowledge or information sufficient to form an




                                                  18
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 20 of 115




independent belief as to the truth of the allegations in this Paragraph related to other Defendants,

and therefore denies them.

       69.      JBS USA denies the allegations in this Paragraph with respect to itself and lacks

knowledge or information sufficient to form an independent belief as to the truth of the allegations

in this Paragraph related to other Defendants, and therefore denies them.

       70.      JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       71.      JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       72.      JBS USA admits that Paragraph 72 purports to reference a portion of a presentation,

but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’ characterizations of

that presentation, because it lacks sufficient information to form an independent belief concerning

the truth of the allegations, and because the presentation that Plaintiffs purport to reference is the

best evidence of its complete and accurate contents. JBS USA denies the remaining allegations in

Paragraph 72.

       73.      JBS USA admits that it has met with Agri Stats on at least one occasion during the

relevant time period but denies the remaining allegations in this Paragraph with respect to itself

and lacks knowledge or information sufficient to form an independent belief as to the truth of the

allegations in this Paragraph related to other Defendants, and therefore denies them. JBS USA

denies the remaining allegations in Paragraph 73, including that it is a member of a cartel.

       74.      Paragraph 74 contains legal arguments and conclusions of law to which no response

is required. JBS USA admits that Paragraph 74 purportedly contains a portion of a document but

denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that document,




                                                 19
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 21 of 115




because it lacks sufficient information to form an independent belief concerning the truth of the

allegations, and because the document that Plaintiffs purport to reference is the best evidence of

its complete and accurate contents. JBS USA denies the remaining allegations in Paragraph 74

with respect to itself, including that it participated in a conspiracy, and lacks knowledge or

information sufficient to form an independent belief as to the truth of the remaining allegations in

this Paragraph, and therefore denies them.

       75.     JBS USA admits that the document cited in Paragraph 75 contains the quoted

language, but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’

characterizations of this document, because it lacks sufficient information to form an independent

belief concerning the truth of the allegations, and because the document that Plaintiffs purport to

quote is the best evidence of its complete and accurate contents. JBS USA denies the remaining

allegations in Paragraph 75 with respect to itself, and lacks knowledge or information sufficient to

form an independent belief as to the truth of the remaining allegations in this Paragraph, and

therefore denies them.

               2.        Agri Stats guaranteed to the co-conspirators that its competitors were
                         equally participating in the scheme.

       76.     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 76 contains legal arguments or conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them. JBS USA denies the remaining

allegations in Paragraph 76, including that it is a member of a conspiracy.

       77.     JBS USA admits that it received benchmarking data from Agri Stats during at least

some portion of the relevant time period but lacks knowledge or information sufficient to form an




                                                20
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 22 of 115




independent belief as to the truth of the remaining allegations in this Paragraph, and therefore

denies them.

       78.     JBS USA admits that a portion of a document referenced in this Paragraph and

appended to the Complaint is contained in Paragraph 78 but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterization of that document, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations, and because the

document that Plaintiffs purport to quote is the best evidence of its complete and accurate contents.

JBS USA denies the remaining allegations in Paragraph 78.

       79.     JBS USA admits that Paragraph 79 purportedly contains a portion of an email but

JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

email, because it lacks sufficient information to form an independent belief concerning the truth

of the allegations, and because the document that Plaintiffs purport to reference is the best evidence

of its complete and accurate contents. JBS USA lacks knowledge or information sufficient to form

an independent belief as to the truth of the remaining allegations in this Paragraph, and therefore

denies them.

       80.     Paragraph 80 contains legal arguments or conclusions of law to which no response

is required. JBS USA admits that it received benchmarking data from Agri Stats during at least

some portion of the relevant time period but denies the remaining allegations in Paragraph 80,

including that Agri Stats provided JBS USA with detailed anticompetitive information. JBS USA

lacks knowledge or information sufficient to form an independent belief as to the truth of the

allegations in this Paragraph related to other Defendants or third parties, and therefore denies them.




                                                 21
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 23 of 115




               3.      Agri Stats acted as a gatekeeper, preventing public access to the
                       reports, ensuring that the conspiracy went undetected.

       81.     JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants or third parties, and therefore denies

them. JBS USA denies the remaining allegations in Paragraph 81.

       82.     JBS USA admits that Paragraph 82 purportedly contains a portion of a presentation

but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that

presentation, because it lacks sufficient information to form an independent belief concerning the

truth of the allegations, and because the presentation that Plaintiffs purport to reference is the best

evidence of its complete and accurate contents. JBS USA lacks knowledge or information

sufficient to form an independent belief as to the truth of the remaining allegations in this

Paragraph, and therefore denies them.

       83.     Paragraph 83 contains legal arguments and conclusions of law to which no response

is required. JBS USA lacks knowledge or information sufficient to form an independent belief as

to the truth of the allegations in this Paragraph related to other Defendants or third parties, and

therefore denies them. JBS USA denies the remaining allegations in Paragraph 83, including that

it was a co-conspirator.

       C.      Agri Stats reports were easily deanonymized by the pork processors.

       84.     JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them. JBS USA denies the remaining

allegations in Paragraph 84.




                                                  22
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 24 of 115




       85.     JBS USA admits that Paragraph 85 purportedly contains a portion of a presentation

listing certain Defendants or third parties but denies Plaintiffs’ respective allegations, including

Plaintiffs’ characterization of that presentation because it lacks sufficient information to form an

independent belief concerning the truth of the allegations, and because the presentation that

Plaintiffs purport to reference is the best evidence of its complete and accurate contents. JBS USA

denies the remaining allegations in Paragraph 85 with respect to itself and lacks knowledge or

information sufficient to form an independent belief as to the truth of the allegations in this

Paragraph related to other Defendants or third parties, and therefore denies them.

       86.     JBS USA denies the allegations in this Paragraph with respect to itself, including

that it engaged in any “deanonymization efforts,” and lacks knowledge or information sufficient

to form an independent belief as to the truth of the allegations in this Paragraph related to other

Defendants or third parties, and therefore denies them.

       87.     JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them. JBS USA denies the

remaining allegations in Paragraph 87.

       88.     JBS USA admits that it received benchmarking data from Agri Stats during at least

some portion of the relevant time period. JBS USA admits that this Paragraph contains references

to documents that Plaintiffs purport to characterize but denies Plaintiffs’ respective allegations,

including Plaintiffs’ characterization of these documents because it lacks sufficient information to

form an independent belief concerning the truth of the allegations, and because the documents that

Plaintiffs purport to characterize are the best evidence of their complete and accurate contents.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in this Paragraph, and therefore denies them.




                                                23
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 25 of 115




        89.    JBS USA admits that it received benchmarking data from Agri Stats during at least

some portion of the relevant time period. JBS USA lacks knowledge or information sufficient to

form an independent belief as to the truth of the allegations in this Paragraph, and therefore denies

them.

        90.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        D.     Agri Stats succeeded in orchestrating the pork conspiracy because it
               leveraged its success in the chicken industry, and because both industries are
               controlled by the same companies.

        91.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 91 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants or third parties, and therefore denies

them. JBS USA denies the remaining allegations in Paragraph 91, including that it was involved

in a conspiracy, that it colluded with pork processors, or that it restrained the price and supply of

pork.

               1.      Agri Stats is a repeat offender, playing a crucial role in a similar
                       price-fixing and supply constraint conspiracy in the sale of chickens.

        92.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them.

        93.    Paragraph 93 contains legal arguments and conclusions of law, including with

regard to a different proceeding, the Broiler litigation, to which no response is required. JBS USA

lacks knowledge or information sufficient to form an independent belief as to the truth of the

remaining allegations, and therefore denies them.



                                                  24
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 26 of 115




       94.     Paragraph 94 contains legal arguments and conclusions of law, including with

regard to a different proceeding, the Broiler litigation, to which no response is required. JBS USA

lacks knowledge or information sufficient to form an independent belief as to the truth of the

remaining allegations, especially as to those related to the Broiler litigation and the broiler

industry, and therefore denies them.

       95.     Paragraph 95 contains legal arguments and conclusions of law, including with

regard to a different proceeding, the Broiler litigation, to which no response is required. JBS USA

lacks knowledge or information sufficient to form an independent belief as to the truth of the

remaining allegations, and therefore denies them.

       96.     Paragraph 96 contains legal arguments and conclusions of law, including with

regard to a different proceeding, the Broiler litigation, to which no response is required. JBS USA

lacks knowledge or information sufficient to form an independent belief as to the truth of the

remaining allegations, and therefore denies them.

               2.     The same companies own both chickens and pigs.

       97.     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 97 contains legal arguments and conclusions of law, including with regard to a different

proceeding, the Broiler litigation, to which no response is required.       JBS USA denies the

allegations in this Paragraph with respect to itself, including that it engaged in a pork antitrust

conspiracy with any of the other Defendants or that it engaged in anticompetitive conduct or

tactics. JBS USA lacks knowledge or information sufficient to form an independent belief as to

the truth of the remaining allegations, and therefore denies them.




                                                25
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 27 of 115




        E.      Defendants’ conspiracy had its intended effect, with pork processors
                lowering supply during the class period both in the aggregate, and
                individually.

        98.     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 98 contains legal arguments and conclusions of law to which no response is

required. JBS USA admits that Paragraph 98 contains a chart, but JBS USA denies Plaintiffs’

respective allegations, including Plaintiffs’ characterization of that chart, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations, and because

Plaintiffs have not produced their analyses or underlying data or sufficiently described their

methodologies. JBS USA denies the remaining allegations in this Paragraph with respect to itself,

including the allegation that it acted in concert with other pork processors to decrease the U.S.

pork supply. JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants or third parties, and

therefore denies them.

        99.     Paragraph 99 contains legal arguments and conclusions of law to which no response

is required. JBS denies the allegations in Paragraph 99, including that it participated in any parallel

production cuts or that it made statements regarding an intention to stabilize or decrease supply.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in Paragraph 99, and therefore denies them.

        100.    JBS USA admits that the document referenced in Paragraph 100 contains certain

information, but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’

characterizations of that document, because it lacks sufficient information to form an independent

belief concerning the truth of the allegations, and because the document that Plaintiffs reference is

the best evidence of its complete and accurate contents. JBS USA lacks knowledge or information




                                                   26
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 28 of 115




sufficient to form an independent belief as to the truth of the remaining allegations in this

Paragraph, and therefore denies them.

        101.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        102.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        103.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        104.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        105.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        106.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants, and therefore denies

them.

        107.   JBS USA admits that this Paragraph quotes from a document expressly cited by

other plaintiffs in the above-captioned proceeding, but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterization of that document because it lacks sufficient

information to form an independent belief concerning the truth of the allegations, and because the

document that Plaintiffs purport to cite from is the best evidence of its complete and accurate

contents. JBS USA lacks knowledge or information sufficient to form an independent belief as to

the truth of the allegations in this Paragraph related to other Defendants, and therefore denies them.




                                                 27
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 29 of 115




        108.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants, and therefore denies

them.

        109.   JBS USA admits that a document expressly cited by other plaintiffs in the above-

captioned proceeding contains some of the quoted language in this Paragraph, but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterizations of that document, because

it lacks sufficient information to form an independent belief concerning the truth of the allegations,

and because the document that Plaintiffs purport to quote is the best evidence of its complete and

accurate contents. JBS USA denies the remaining allegations in Paragraph 109 and specifically

denies that JBS USA participated in hog liquidation efforts. Indeed, the same earnings call

transcript cited by other plaintiffs in the above-captioned proceedings explicitly states “in the U.S.

. . . we don’t have hog production.” JBS USA denies the remaining allegations in Paragraph 109.

        110.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        111.   JBS USA admits that this Paragraph quotes from a document expressly cited by

other plaintiffs in the above-captioned proceeding, but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterizations of that document, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations, and because the

document that Plaintiffs purport to quote is the best evidence of its complete and accurate contents.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in Paragraph 111, and therefore denies them.




                                                 28
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 30 of 115




        112.    JBS USA denies the allegations in this Paragraph with respect to itself and lacks

knowledge or information sufficient to form an independent belief as to the truth of the allegations

in this Paragraph related to other Defendants, and therefore denies them.5

        113.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants, and therefore denies

them.

        114.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants, and therefore denies

them.

        115.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other third parties, and therefore denies

them.

        116.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        117.    JBS USA admits that the document referenced in Paragraph 117 contains the

quoted language, but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’

characterizations of this document, because it lacks sufficient information to form an independent

belief concerning the truth of the allegations, and because the document that Plaintiffs purport to

quote is the best evidence of its complete and accurate contents. JBS USA lacks knowledge or

information sufficient to form an independent belief as to the truth of the remaining allegations in

this Paragraph, and therefore denies them. JBS USA denies the remaining allegations in Paragraph



5
   To the extent a response is required for Footnote 10, JBS USA lacks knowledge or information
sufficient to form an independent belief as to the truth of the allegations in this Footnote, and
therefore denies them.


                                                   29
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 31 of 115




117, including that the quoted language from the quarterly earnings call of JBS USA's parent, the

Brazilian company JBS S.A., references any actions taken by JBS USA itself, particularly as JBS

USA did not have any meaningful hog production at this time.

        118.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants, and therefore denies

them.

        119.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        120.   JBS USA denies the allegations in this Paragraph with respect to itself and lacks

knowledge or information sufficient to form an independent belief as to the truth of the allegations

in this Paragraph related to other Defendants, and therefore denies them.

        121.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        122.   JBS USA denies the allegations in this Paragraph with respect to itself and lacks

knowledge or information sufficient to form an independent belief as to the truth of the allegations

in this Paragraph related to other Defendants, and therefore denies them.

        123.   JBS USA admits that this Paragraph quotes from a document referenced by other

plaintiffs in the above-captioned proceeding, but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterizations of that document, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations, and because the

document that Plaintiffs purport to quote is the best evidence of its complete and accurate contents.

JBS USA denies that the quoted language from the quarterly earnings call of JBS USA's parent,

the Brazilian company JBS S.A., references any actions taken by JBS USA itself. Indeed, JBS




                                                 30
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 32 of 115




USA did not have any meaningful hog production at this time. JBS USA denies that the quoted

earnings call occurred on May 15, 2013, because the transcript was misdated and is, in fact, a

record of a May 15, 2014 earnings call presenting and analyzing the results for "1Q 14." JBS USA

denies the remaining allegations in Paragraph 123.

       F.      Defendants’ conspiracy had the intended effect of raising prices of pork
               during the class period.

       124.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 124 contains legal arguments and conclusions of law to which no response is

required. JBS USA denies the allegations in Paragraph 124, including that it acted as a member

of a "conspiracy to increase prices of pork," that it "conspired to restrict production" of pork, or

that it "otherwise acted in a concerted manner to increase pork prices in the U.S." JBS USA lacks

knowledge or information sufficient to form an independent belief as to the truth of the allegations

in Paragraph 124 which relate to other Defendants, third parties, or as to purported trends in the

industry as a whole, and therefore denies those allegations. JBS USA denies the remaining

allegations in Paragraph 124.

               1.      The average hog wholesale price experienced an unprecedented
                       increase beginning in 2009.

       125.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 125 contains legal arguments and conclusions of law to which no response is required.

JBS USA admits that Paragraph 125 contains a graph but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterization of that graph, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations and because

Plaintiffs have not produced their analyses or underlying data or sufficiently described their

methodologies. JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in Paragraph 125 which relate to other Defendants, third parties,


                                                31
           CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 33 of 115




or as to purported trends in the industry as a whole, and therefore denies those allegations. JBS

USA denies the remaining allegations in Paragraph 125, including that it engaged in any collective

action with the other Defendants or third parties.

                  2.     The pork cut-out composite price experienced a dramatic increase
                         beginning in 2009 and continuing throughout the class period.

           126.   JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA admits that Paragraph 126 contains a graph but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterization of that graph, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations and because

Plaintiffs have not produced their analyses or underlying data or sufficiently described their

methodologies. JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in Paragraph 126, which relate to purported trends in the industry

as a whole, and therefore denies those allegations. JBS USA denies the remaining allegations in

Paragraph 126, including that it engaged in any collective action with the other Defendants or third

parties.

                  3.     Pork processors’ margin increased beginning in 2009 showing a
                         statistically significant break from the pre-class period.

           127.   JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 127 contains legal arguments and conclusions of law to which no response is required.

JBS USA admits that Paragraph 127 contains a graph but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterization of that graph, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations and because

Plaintiffs have not produced their analyses or underlying data or sufficiently described their

methodologies. JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in Paragraph 127 which relate to purported trends in the industry


                                                 32
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 34 of 115




as a whole, and therefore denies those allegations. JBS USA denies the remaining allegations in

Paragraph 127, including that it engaged in any collective action with the other Defendants or third

parties or that it acted as a "co-conspirator."

        128.    JBS USA admits that Paragraph 128 contains a graph but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that graph, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations

and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the allegations in Paragraph 128 which relate to purported trends in the

industry as a whole, and therefore denies those allegations. JBS USA denies the remaining

allegations in Paragraph 128, including that it engaged in any collective action with the other

Defendants or third parties.

                4.      Defendants’ revenues increased beginning in 2009, even taking into
                        account defendant-specific costs.

        129.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them.

        130.    JBS USA admits that Paragraph 130 contains a graph but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that graph, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations

and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the allegations in Paragraph 130 which relate to purported trends in the

industry as a whole, and therefore denies those allegations. JBS USA denies the remaining



                                                  33
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 35 of 115




allegations in Paragraph 130, including that it engaged in any collective action with the other

Defendants or third parties.

       131.    JBS USA admits that Paragraph 131 contains a graph but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that graph, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations

and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the allegations in Paragraph 131 which relate to purported trends in the

industry as a whole, and therefore denies those allegations. JBS USA denies the remaining

allegations in Paragraph 131, including that it engaged in any collective action with the other

Defendants or third parties.

       132.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

               5.      Overcharges due to the cartel were passed through to the indirect
                       purchaser class.

       133.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA admits that this Paragraph quotes from a document expressly cited by other plaintiffs in

the above-captioned proceeding, but JBS USA denies Plaintiffs’ respective allegations, including

Plaintiffs’ characterizations of that document, because it lacks sufficient information to form an

independent belief concerning the truth of the allegations, and because the document that Plaintiffs

purport to quote is the best evidence of its complete and accurate contents. JBS USA lacks

knowledge or information sufficient to form an independent belief as to the truth of the remaining

allegations in this Paragraph, and therefore denies them.




                                                 34
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 36 of 115




       134.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       135.    JBS USA admits that Paragraph 135 contains a graph but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that graph, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations

and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the allegations in Paragraph 135 which relate to purported trends in the

industry as a whole, and therefore denies those allegations. JBS USA denies the remaining

allegations in Paragraph 135, including that it engaged in any collective action with the other

Defendants or third parties.

       136.    JBS USA admits that Paragraph 136 contains a graph but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that graph, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations

and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the allegations in Paragraph 136 which relate to purported trends in the

industry as a whole, and therefore denies those allegations. JBS USA denies the remaining

allegations in Paragraph 136, including that it engaged in any collective action with the other

Defendants or third parties.

       137.    JBS USA admits that Paragraph 137 contains a graph but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that graph, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations




                                                 35
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 37 of 115




and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the allegations in Paragraph 137 which relate to purported trends in the

industry as a whole, and therefore denies those allegations. JBS USA denies the remaining

allegations in Paragraph 137, including that it engaged in any collective action with the other

Defendants or third parties.

       138.    Paragraph 138 contains legal arguments and conclusions of law to which no

response is required. JBS USA denies the allegations in Paragraph 138, including that it engaged

in an anticompetitive agreement to stabilize the price and supply of pork.

       G.      The structure of the pork processing industry allowed the conspiracy to
               succeed.

       139.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 139 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants or third parties, and therefore denies

them. JBS USA denies the remaining allegations in Paragraph 139, including that it was a member

of a conspiracy, that it colluded with companies on pork prices, or that it made agreements with

companies regarding the price or supply of pork.

               1.      The pork industry is nearly fully vertically integrated, which allowed
                       the scheme to succeed.

       140.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA denies the allegations in this Paragraph with respect to itself and lacks knowledge or

information sufficient to form an independent belief as to the truth of the allegations in this

Paragraph related to other Defendants or third parties, and therefore denies them.




                                                  36
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 38 of 115




       141.    JBS USA admits that this Paragraph quotes from a document expressly cited by

other plaintiffs in the above-captioned proceeding, but JBS USA denies Plaintiffs’ respective

allegations, including Plaintiffs’ characterizations of that document, because it lacks sufficient

information to form an independent belief concerning the truth of the allegations, and because the

document that Plaintiffs purport to quote is the best evidence of its complete and accurate contents.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in this Paragraph, and therefore denies them.

       142.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph regarding the other Defendants and third parties,

and therefore denies them. JBS USA denies the remaining allegations in Paragraph 142.

       143.    JBS USA admits that Paragraph 143 contains a diagram but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that diagram, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations,

and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the remaining allegations in this Paragraph, and therefore denies them.

       144.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

               2.      The level of concentration in the pork industry was optimal for the
                       alleged collusive scheme.

       145.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 145 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them. JBS USA denies the remaining



                                                 37
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 39 of 115




allegations in Paragraph 145, including that it colluded with or entered into any price-fixing or

otherwise unlawful agreements with Defendants or other third parties to manipulate the price of

goods in the pork industry.

       146.    JBS USA admits that it acquired Cargill's U.S.-based pork business on October 30,

2015. JBS USA admits that Paragraph 146 contains a graph but JBS USA denies Plaintiffs’

respective allegations, including Plaintiffs’ characterization of that graph, because it lacks

sufficient information to form an independent belief concerning the truth of the allegations, and

because the document that Plaintiffs purport to reference is the best evidence of its contents and

also because Plaintiffs have not produced their analyses or underlying data or sufficiently

described their methodologies. JBS USA lacks knowledge or information sufficient to form an

independent belief as to the truth of the allegations in Paragraph 146, and therefore denies them.

       147.    Paragraph 147 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that certain pork producers raise at least some hogs utilized

for pork production. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the remaining allegations in Paragraph 147, and therefore denies them.

       148.    JBS USA admits that it announced its intention to acquire Cargill's pork business

in July 2015 for approximately $1.45 billion. JBS USA lacks knowledge or information sufficient

to form an independent belief as to the remaining allegations in Paragraph 148, and therefore

denies them.

       149.    JBS USA admits that it acquired Cargill's U.S.-based pork business on October 30,

2015 and that it was reported that its business, after the acquisition and when combined with JBS

USA's existing pork business in the U.S., had pro forma net revenue of approximately $6.3 billion

and a processing capacity of about 90,000 hogs per day and two million pounds of bacon per week.




                                                38
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 40 of 115




JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in this Paragraph, and therefore denies them.

       150.    JBS USA admits that Paragraph 150 contains a timeline and admits that JBS USA

acquired Cargill's U.S.-based pork business on October 30, 2015 but denies Plaintiffs’ remaining

allegations, including Plaintiffs’ characterization of that timeline, because Plaintiffs have not

produced their analyses or underlying data or sufficiently described their methodologies. JBS

USA lacks knowledge or information sufficient to form an independent belief as to the truth of the

allegations in this Paragraph, and therefore denies them.

       151.    JBS USA admits that Paragraph 151 contains a chart, but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that chart, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations,

and because the document that Plaintiffs purport to use as a source is the best evidence of its

contents and also because Plaintiffs have not produced their analyses or underlying data or

sufficiently described their methodologies.      JBS USA denies the remaining allegations in

Paragraph 151.

       152.    Paragraph 152 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that Paragraph 152 contains a graph but JBS USA denies

Plaintiffs’ respective allegations, including Plaintiffs’ characterization of that graph, because it

lacks sufficient information to form an independent belief concerning the truth of the allegations,

and because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the remaining allegations in this Paragraph, and therefore denies them.




                                                 39
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 41 of 115




       153.    JBS USA admits that the Herfindahl-Hirschman Index (HHI) is a measurement of

market concentration and that Paragraph 153 contains a chart but JBS USA denies Plaintiffs’

respective allegations, including Plaintiffs’ characterizations of that chart because it lacks

sufficient information to form an independent belief concerning the truth of the allegations, and

because Plaintiffs have not produced their analyses or underlying data or sufficiently described

their methodologies. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the remaining allegations in this Paragraph, and therefore denies them.

       154.    Paragraph 154 contains legal arguments and conclusions of law to which no

response is required. JBS USA denies the allegations in Paragraph 154 as to itself, including that

it participated in any collusion. JBS USA lacks knowledge or information sufficient to form an

independent belief as to the truth of the allegations in this Paragraph, and therefore denies them.

               3.      Barriers to entry helped to keep competitors out of the pork
                       integration market and ensure the success of the conspiracy.

       155.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in this Paragraph, and therefore denies them.

       H.      Defendants actively concealed the conspiracy and plaintiffs did not and could
               not have discovered defendants’ anticompetitive conduct.

       156.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 156 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants or third parties, and therefore denies

them. JBS USA denies the remaining allegations in Paragraph 156, including that it engaged in a

conspiracy or unlawful combination.




                                                  40
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 42 of 115




       157.    Paragraph 157 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that it received benchmarking data from Agri Stats during

at least some portion of the relevant time period but denies the remaining allegations in Paragraph

157, including that it engaged in any collective action with the other Defendants or third parties,

or that it participated in any conspiracy or unlawful agreement.

       158.    JBS USA admits that Agri Stats has a publicly available company website. JBS

USA lacks knowledge or information sufficient to form an independent belief as to the truth of the

allegations in this Paragraph related to other Defendants, and therefore denies them.

       159.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       160.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       161.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       162.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       163.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them. JBS USA denies the

remaining allegations in Paragraph 163.

       164.    JBS USA admits that a Second Consolidated and Amended Complaint was filed by

the Direct Purchaser Plaintiffs in the In Re Broiler Chicken Antitrust Litigation, Case No. 1:16-cv-

08637 (N.D. Ill.), on February 7, 2018. JBS USA lacks knowledge or information sufficient to




                                                 41
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 43 of 115




form an independent belief as to the truth of the allegations in this Paragraph, and therefore denies

them.

        165.   JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

        166.   Paragraph 166 contains legal arguments and conclusions of law to which no

response is required. JBS USA denies the remaining allegations in Paragraph 166, including the

allegation it engaged in an anticompetitive conspiracy.

        167.   Paragraph 167 contains legal arguments and conclusions of law to which no

response is required. JBS USA denies the remaining allegations in Paragraph 167, including the

allegations that it participated in an unlawful combination and conspiracy.

IV.     PLAINTIFFS ALLEGE VIOLATIONS UNDER BOTH THE PER SE AND RULE
                  OF REASON STANDARDS OF THE SHERMAN ACT

        168.   JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 168 contains legal arguments and conclusions of law to which no response is required.

JBS USA denies the remaining allegations in Paragraph 168, including the allegations that it

engaged in any violations of law or participated in any unlawful agreement with any other

Defendant.

        169.   Paragraph 169 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that it is a seller of pork products in the United States and

that it received benchmarking data from Agri Stats during at least some portion of the relevant

time period but denies the remaining allegations in Paragraph 169, including that it engaged in any

violations of law or participated in any unlawful agreement with any other Defendant.




                                                 42
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 44 of 115




               1.      The Unlawful Agreements

       170.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 170 contains legal arguments and conclusions of law to which no response is required.

JBS USA admits that it received benchmarking data from Agri Stats during at least some portion

of the relevant time period but denies the remaining allegations in Paragraph 170, including that it

engaged in any violations of law or participated in any unlawful agreement with any other

Defendant.

       171.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       172.    Paragraph 172 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that the document referenced in Paragraph 172 contains

the quoted language, but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’

characterizations of this document, because it lacks sufficient information to form an independent

belief concerning the truth of the allegations, and because the document that Plaintiffs purport to

quote is the best evidence of its complete and accurate contents. JBS USA denies the allegations

in this Paragraph with respect to itself, including that it engaged in any conspiracy or entered into

an agreement to share information with any of the other Defendants, or that it engaged in

anticompetitive conduct.     JBS USA lacks knowledge or information sufficient to form an

independent belief as to the truth of the remaining allegations in this Paragraph, and therefore

denies them.

       173.     JBS USA admits that the document cited in Paragraph 173 contains the quoted

language, but JBS USA denies Plaintiffs’ respective allegations, including Plaintiffs’

characterizations of this document, because it lacks sufficient information to form an independent

belief concerning the truth of the allegations, and because the document that Plaintiffs purport to


                                                 43
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 45 of 115




quote is the best evidence of its complete and accurate contents. JBS USA denies the allegations

in this Paragraph with respect to itself, and lacks knowledge or information sufficient to form an

independent belief as to the truth of the remaining allegations in this Paragraph, and therefore

denies them.

       174.    JBS USA admits that the JBS USA personnel listed in this Paragraph, at different

points during the relevant time period had primary responsibility for managing or overseeing the

reporting and transmitting of data directly to and from Agri Stats relating to pork pricing, supply,

slaughter, inventory, export, or production levels. JBS USA denies that these individuals were

executives. JBS USA lacks knowledge or information sufficient to form an independent belief as

to the truth of the allegations in this Paragraph related to other Defendants or third parties, and

therefore denies them.

               2.        Defendants’ information exchanges had the likely effect of harming
                         competition.

                         a.    Defendants have market power in the market for pork.

       175.    JBS USA denies the allegations in the headings that appear before this Paragraph.

Paragraph 175 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in Paragraph 175, and therefore denies them.

       176.    Paragraph 176 contains legal arguments and conclusions of law to which no

response is required. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the remaining allegations in Paragraph 176, and therefore denies them.

       177.    Paragraph 177 contains legal arguments and conclusions of law to which no

response is required.




                                                44
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 46 of 115




                      b.      There are high barriers to entry in the market for pork for
                              meat consumption.

       178     JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 178 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the remaining allegations in Paragraph 178, and therefore denies them.

                      c.      The defendants have market power in the market for pork for
                              meat consumption.

       179.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 179 contains legal arguments and conclusions of law to which no response is required.

JBS USA denies the remaining allegations in Paragraph 179, including the allegation that it is a

co-conspirator.

               3.     The market for pork is the type of market where the information
                      exchanges orchestrated by Agri Stats are likely to harm competition.

       180.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 180 contains legal arguments and conclusions of law to which no response is required.

JBS USA denies the remaining allegations in this Paragraph with respect to itself, including the

allegations that it engaged in “strategic information exchange[s]” of “competitively sensitive”

information with other Defendants about “current and forward-looking plans for prices and

supply.” JBS USA lacks knowledge or information sufficient to form an independent belief as to

the truth of the remaining allegations in Paragraph 180, and therefore denies them.

       181.    Paragraph 181 contains legal arguments and conclusions of law to which no

response is required. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the remaining allegations in Paragraph 181, and therefore denies them.




                                                45
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 47 of 115




       182.    Paragraph 182 contains legal arguments and conclusions of law to which no

response is required. JBS USA lacks knowledge or information sufficient to form an independent

belief as to the truth of the remaining allegations in Paragraph 182, and therefore denies them.

                         a.    The pork market features few sellers

       183.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 183 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants, and therefore denies them. JBS

USA denies the remaining allegations in Paragraph 183, including the allegation that it is a co-

conspirator.

                         b.    Pork is a fungible market

       184.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them.

       185.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph related to other Defendants or third parties, and

therefore denies them.

       186.    JBS USA denies the allegations in Paragraph 186.

                         c.    The pork market features price-based competition

       187.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph related to other Defendants or third parties, and therefore denies

them. JBS USA denies the remaining allegations in Paragraph 187.




                                                  46
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 48 of 115




                       d.     Demand for pork is relatively inelastic

       188.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 188 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them.

                       e.     The pork market features a trend towards price uniformity.

       189.    JBS USA denies the allegations in the heading that appears before this Paragraph.

Paragraph 189 contains legal arguments and conclusions of law to which no response is required.

JBS USA lacks knowledge or information sufficient to form an independent belief as to the truth

of the allegations in this Paragraph, and therefore denies them.6

               4.      Defendants’ information exchanges corrupted the competitive process.

       190.    JBS USA denies the allegations in the heading that appears before this Paragraph.

JBS USA admits that a portion of a document referenced in this Paragraph and appended to the

Complaint is contained in Paragraph 190 but JBS USA denies Plaintiffs’ respective allegations,

including Plaintiffs’ characterization of that document, because it lacks sufficient information to

form an independent belief concerning the truth of the allegations, and because the document that

Plaintiffs purport to quote is the best evidence of its complete and accurate contents. JBS USA

admits that it received benchmarking data from Agri Stats during at least some portion of the

relevant time period but denies the remaining allegations in Paragraph 190, including that the data

it received was current.

       191.    JBS USA denies the allegations in Paragraph 191.



6
   To the extent a response is required for Footnote 16, JBS USA lacks knowledge or information
sufficient to form an independent belief as to the truth of the allegations in this Footnote, and
therefore denies them.


                                                47
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 49 of 115




       192.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph, and therefore denies them.

       193.    Paragraph 193 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that it received benchmarking data from Agri Stats during

at least some portion of the relevant time period but denies the remaining allegations in Paragraph

193, including that it engaged in any violations of law.

       194.    Paragraph 194 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that it received benchmarking data from Agri Stats during

at least some portion of the relevant time period but denies the remaining allegations in Paragraph

194, including that the data it received was current or that it engaged in any violations of law.

                             V.      JURISDICTION AND VENUE

       195.    Paragraph 195 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits Plaintiffs purport to bring this action as described filed, but

denies that it has violated the antitrust laws. JBS USA admits that this Court has jurisdiction under

the cited statutes over civil actions arising under Sections 4 and 16 of the Clayton Act. JBS USA

denies the remaining allegations in this Paragraph.

       196.    Paragraph 196 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that it has transacted business in this district at certain

points in time. JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of any allegations related to other Defendants and therefore denies them. JBS USA

denies the remaining allegations in this Paragraph.

       197.    Paragraph 197 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that it has transacted business in the United States and this

District at certain points in time. JBS USA lacks knowledge or information sufficient to form an


                                                 48
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 50 of 115




independent belief as to the truth of any allegations related to other Defendants or third parties and

therefore denies them. JBS USA denies the remaining allegations in this Paragraph.

       198.    Paragraph 198 contains legal arguments and conclusions of law to which no

response is required. JBS USA denies the remaining allegations in this Paragraph.

                                         VI.     PARTIES

       A.      Plaintiffs

       199.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       200.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       201.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       202.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       203.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       204.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       205.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       206.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       207.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.


                                                 49
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 51 of 115




       208.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       209.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       210.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       211.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       212.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       213.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       214.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       215.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       216.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       217.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       218.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.




                                                 50
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 52 of 115




       219.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       220.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       221.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       222.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       223.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       224.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       225.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       226.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       227.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       228.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       229.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.




                                                 51
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 53 of 115




       230.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       231.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       232.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       233.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       B.      Defendants

       234.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       235.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       236.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       237.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       238.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       239.    Paragraph 239 contains legal arguments and conclusions of law to which no

response is required. JBS USA admits that it is a subsidiary of JBS USA Food Company Holdings

and a Delaware corporation, headquartered in Greeley, Colorado. JBS USA admits that it sold

pork products in the United States during the relevant time period. JBS USA denies any remaining

allegations in Paragraph 239.


                                                 52
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 54 of 115




       240.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       241.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       242.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       243.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       244.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

       245.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in this Paragraph and therefore denies them.

VII.   CLASS ACTION ALLEGATIONS

       246.    JBS USA admits that Plaintiffs purport to bring this action on behalf of certain

classes described in Paragraph 246, but denies that any class may be certified in this action, denies

that Plaintiffs are entitled to any relief, and denies any remaining allegations in Paragraph 246.

       247.    JBS USA admits that Plaintiffs purport to exclude the entities described in

Paragraph 247 from their purported classes, but denies that any class may be certified in this action,

denies that Plaintiffs are entitled to any relief, and denies any remaining allegations in Paragraph

247.

       248.    Paragraph 248 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       249.    Paragraph 249 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.


                                                 53
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 55 of 115




       250.    Paragraph 250 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       251.    Paragraph 251 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       252.    Paragraph 252 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       253.    Paragraph 253 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       254.    Paragraph 254 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       255.    Paragraph 255 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       256.    Paragraph 256 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

                                VIII. ANTITRUST INJURY

       257.    Paragraph 257 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 257.

       258.    Paragraph 258 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 258.

       259.    Paragraph 259 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 259.


                                               54
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 56 of 115




       260.    Paragraph 260 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 260.

       261.    Paragraph 261 contains legal arguments and conclusions of law to which no

response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 261.

       262.    Paragraph 262 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 262.

       263.    Paragraph 263 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 263.

       264.    Paragraph 264 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 264.

                                  IX.     CAUSES OF ACTION

                            VIOLATION OF THE SHERMAN ACT

                                FIRST CLAIM FOR RELIEF
                   VIOLATION OF SECTION 1 OF THE SHERMAN ACT
              15 U.S.C. § 1 FOR CONSPIRACY TO RESTRAIN PRODUCTION
                        (ON BEHALF OF NATIONWIDE CLASS FOR
                          INJUNCTIVE AND EQUITABLE RELIEF)

       265.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.




                                                 55
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 57 of 115




       266.    Paragraph 266 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 266.

       267.    Paragraph 267 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 267.

       268.    Paragraph 268 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 268.

       269.    Paragraph 269 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 269.

       270.    Paragraph 270 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 270.

                            SECOND CLAIM FOR RELIEF
                 VIOLATION OF SECTION 1 OF THE SHERMAN ACT
           15 U.S.C. § 1 FOR CONSPIRACY TO EXCHANGE COMPETITIVE
                                  INFORMATION
                      (ON BEHALF OF NATIONWIDE CLASS FOR
                        INJUNCTIVE AND EQUITABLE RELIEF)

       271.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       272.    Paragraph 272 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 272.



                                                 56
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 58 of 115




       273.    Paragraph 273 contains Plaintiffs legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       274.    Paragraph 274 contains Plaintiffs legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       275.    Paragraph 275 contains Plaintiffs legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       276.    Paragraph 276 contains Plaintiffs legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations.

       277.    Paragraph 277 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 277.

       278.    Paragraph 278 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 278.

       279.    Paragraph 279 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 279.

       280.    Paragraph 280 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 280.

       281.    Paragraph 281 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 281.




                                               57
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 59 of 115




       282.    Paragraph 282 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 282.

       283.    Paragraph 283 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 283.

       284.    Paragraph 284 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 284.

                       VIOLATIONS OF STATE ANTITRUST LAWS

       285.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       286.    Paragraph 286 contains no factual allegations to which a response is required. To

the extent a response is required, JBS USA denies the allegations.

                        THIRD CLAIM FOR RELIEF
          VIOLATION OF ARIZONA’S UNIFORM STATE ANTITRUST ACT,
                     ARIZ. REV. STAT. § 44-1401, ET SEQ.
                   (ON BEHALF OF THE ARIZONA CLASS)

       287.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       288.    Paragraph 288 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 288.




                                                 58
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 60 of 115




       289.    Paragraph 289 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 289.

       290.    Paragraph 290 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 290.

       291.    Paragraph 291 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 291.

       292.    Paragraph 292 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 292.

       293.    Paragraph 293 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 293.

       294.    Paragraph 294 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 294.

                           FOURTH CLAIM FOR RELIEF
                  VIOLATION OF CALIFORNIA’S CARTWRIGHT ACT,
                      CAL. BUS. & PROF. CODE § 16700, ET SEQ.
                     (ON BEHALF OF THE CALIFORNIA CLASS)

       295.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.




                                                 59
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 61 of 115




       296.    Paragraph 296 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       297.    Paragraph 297 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       298.    Paragraph 298 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       299.    Paragraph 299 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       300.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 300 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 300.

       301.    Paragraph 301 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 301.




                                                60
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 62 of 115




       302.    Paragraph 302 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 302.

                         FIFTH CLAIM FOR RELIEF
          VIOLATION OF THE DISTRICT OF COLUMBIA ANTITRUST ACT,
                         D.C. CODE § 28-4501, ET SEQ.
              (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)

       303.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       304.    Paragraph 304 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       305.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 305 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 305.

       306.    Paragraph 306 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       307.    Paragraph 307 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 307.




                                                 61
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 63 of 115




       308.    Paragraph 308 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 308.

                              SIXTH CLAIM FOR RELIEF
                    VIOLATION OF THE ILLINOIS ANTITRUST ACT,
                      740 ILL. COMP. STAT. ANN. 10/3(1), ET SEQ.
                        (ON BEHALF OF THE ILLINOIS CLASS)

       309.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       310.    Paragraph 310 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       311.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 311 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 311.

       312.    Paragraph 312 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       313.    Paragraph 313 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 313.




                                                 62
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 64 of 115




       314.    Paragraph 314 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 314.

       315.    Paragraph 315 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 315.

                           SEVENTH CLAIM FOR RELIEF
                    VIOLATION OF THE IOWA COMPETITION LAW
                            IOWA CODE § 553.19 ET SEQ.
                         (ON BEHALF OF THE IOWA CLASS)

       316.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       317.    Paragraph 317 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       318.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 318 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 318.

       319.    Paragraph 319 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 319.

       320.    Paragraph 320 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 320.



                                                 63
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 65 of 115




                          EIGHTH CLAIM FOR RELIEF
              VIOLATION OF THE KANSAS RESTRAINT OF TRADE ACT
                        KAN. STAT. ANN. § 50-1019 ET SEQ.
                      (ON BEHALF OF THE KANSAS CLASS)

       321.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       322.    Paragraph 322 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       323.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 323 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 323.

       324.    Paragraph 324 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 324.

       325.    Paragraph 325 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 325.

       326.    Paragraph 326 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 326.




                                                 64
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 66 of 115




                           NINTH CLAIM FOR RELIEF
                 VIOLATION OF THE MAINE’S ANTITRUST STATUTE
                     ME. REV. STAT. ANN. TIT. 10 § 1101, ET SEQ.
                       (ON BEHALF OF THE MAINE CLASS)

       327.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       328.    Paragraph 328 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       329.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 329 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 329.

       330.    Paragraph 330 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 330.

       331.    Paragraph 331 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 331.

       332.    Paragraph 332 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 332.




                                                 65
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 67 of 115




                          TENTH CLAIM FOR RELIEF
              VIOLATION OF THE MICHIGAN ANTITRUST REFORM ACT
                      MICH. COMP. LAWS § 445.771, ET SEQ.
                     (ON BEHALF OF THE MICHIGAN CLASS)

       333.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       334.    Paragraph 334 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       335.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 335 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 335.

       336.    Paragraph 336 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 336.

       337.    Paragraph 337 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 337.

       338.    Paragraph 338 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 338.




                                                 66
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 68 of 115




                           ELEVENTH CLAIM FOR RELIEF
                  VIOLATION OF THE MINNESOTA ANTITRUST LAW,
                            MINN. STAT. § 325D.49, ET SEQ.
                      (ON BEHALF OF THE MINNESOTA CLASS)

       339.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       340.    Paragraph 340 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       341.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 341 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 341.

       342.    Paragraph 342 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 342.

       343.    Paragraph 343 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 343.

       344.    Paragraph 344 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 344.




                                                 67
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 69 of 115




                         TWELFTH CLAIM FOR RELIEF
               VIOLATION OF THE MISSISSIPPI ANTITRUST STATUTE,
                       MISS. CODE ANN. § 74-21-1, ET SEQ.
                    (ON BEHALF OF THE MISSISSIPPI CLASS)

       345.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       346.    Paragraph 346 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       347.    Paragraph 347 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       348.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 348 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 348.

       349.    Paragraph 349 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 349.

       350.    Paragraph 350 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 350.




                                                 68
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 70 of 115




       351.    Paragraph 351 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 351.

       352.    Paragraph 352 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 352.

       353.    Paragraph 353 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 353.

                      THIRTEENTH CLAIM FOR RELIEF
        VIOLATION OF THE MISSOURI MERCHANDISING PRACTICES ACT,
                      MO. ANN. STAT. § 407.010, ET SEQ.
                   (ON BEHALF OF THE MISSOURI CLASS)

       354.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       355.    Paragraph 355 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       356.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 356 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 356.

       357.    Paragraph 357 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 357.



                                                 69
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 71 of 115




       358.    Paragraph 358 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 358.

       359.    Paragraph 359 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 359.

                         FOURTEENTH CLAIM FOR RELIEF
                     VIOLATION OF THE NEBRASKA JUNKIN ACT,
                          NEB. REV. STAT. § 59-801, ET SEQ.
                       (ON BEHALF OF THE NEBRASKA CLASS)

       360.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       361.    Paragraph 361 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       362.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 362 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 362.

       363.    Paragraph 363 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 363.

       364.    Paragraph 364 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 364.



                                                 70
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 72 of 115




       365.    Paragraph 365 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 365.

                      FIFTEENTH CLAIM FOR RELIEF
          VIOLATION OF THE NEVADA UNFAIR TRADE PRACTICES ACT,
                     NEV. REV. STAT. § 598A.010, ET SEQ.
                    (ON BEHALF OF THE NEVADA CLASS)

       366.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       367.    Paragraph 367 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       368.    Paragraph 368 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       369.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 369 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 369.

       370.    Paragraph 370 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 370.




                                                 71
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 73 of 115




       371.    Paragraph 371 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 371.

       372.    Paragraph 372 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 372.

       373.    Paragraph 373 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 373.

       374.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in Paragraph 374 and therefore denies them.

                         SIXTEENTH CLAIM FOR RELIEF
              VIOLATION OF NEW HAMPSHIRE’S ANTITRUST STATUTE,
                   N.H. REV. STAT. ANN. TIT. XXXI, § 356, ET SEQ.
                  (ON BEHALF OF THE NEW HAMPSHIRE CLASS)

       375.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       376.    Paragraph 376 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       377.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 377 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 377.




                                                 72
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 74 of 115




       378.    Paragraph 378 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 378.

       379.    Paragraph 379 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 379.

       380.    Paragraph 380 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 380.

                        SEVENTEENTH CLAIM FOR RELIEF
                 VIOLATION OF THE NEW MEXICO ANTITRUST ACT,
                         N.M. STAT. ANN. §§ 57-1-1, ET SEQ.
                     (ON BEHALF OF THE NEW MEXICO CLASS)

       381.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       382.    Paragraph 382 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       383.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 383 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 383.

       384.    Paragraph 384 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 384.



                                                 73
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 75 of 115




       385.    Paragraph 385 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 385.

       386.    Paragraph 386 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 386.

                           EIGHTEENTH CLAIM FOR RELIEF
                            VIOLATION OF SECTION 340 OF
                       THE NEW YORK GENERAL BUSINESS LAW
                        (ON BEHALF OF THE NEW YORK CLASS)

       387.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       388.    Paragraph 388 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       389.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 389 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 389.

       390.    Paragraph 390 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 390.

       391.    Paragraph 391 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 391.



                                                 74
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 76 of 115




       392.    Paragraph 392 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 392.

                      NINETEENTH CLAIM FOR RELIEF
           VIOLATION OF THE NORTH CAROLINA GENERAL STATUTES,
                        N.C. GEN. STAT. § 75-1, ET SEQ.
                (ON BEHALF OF THE NORTH CAROLINA CLASS)

       393.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       394.    Paragraph 394 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 394.

       395.    Paragraph 395 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 395.

       396.    Paragraph 396 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 396.

       397.    Paragraph 397 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 397.

       398.    Paragraph 398 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 398.




                                                 75
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 77 of 115




                     TWENTIETH CLAIM FOR RELIEF
    VIOLATION OF THE NORTH DAKOTA UNIFORM STATE ANTITRUST ACT,
                    N.D. CENT. CODE § 51-08.1, ET SEQ.
               (ON BEHALF OF THE NORTH DAKOTA CLASS)

       399.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       400.    Paragraph 400 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       401.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 401 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 401.

       402.    Paragraph 402 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 402.

       403.    Paragraph 403 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 403.

       404.    Paragraph 404 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 404.




                                                 76
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 78 of 115




                         TWENTY-FIRST CLAIM FOR RELIEF
                 VIOLATION OF THE RHODE ISLAND ANTITRUST ACT,
                           R.I. GEN LAWS § 6-36-1, ET SEQ.
                     (ON BEHALF OF THE RHODE ISLAND CLASS)

       405.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       406.    Paragraph 406 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       407.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 407 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 407.

       408.    Paragraph 408 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 408.

       409.    Paragraph 409 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 409.

       410.    Paragraph 410 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 410.




                                                 77
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 79 of 115




                     TWENTY-SECOND CLAIM FOR RELIEF
              VIOLATION OF THE TENNESSEE TRADE PRACTICES ACT,
                        TENN. CODE, § 47-25-101, ET SEQ.
                    (ON BEHALF OF THE TENNESSEE CLASS)

       411.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       412.    Paragraph 412 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       413.    Paragraph 413 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 413.

       414.    Paragraph 414 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 414.

       415.    Paragraph 415 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 415.

       416.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 416 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 416.

       417.    Paragraph 417 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 417.



                                                 78
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 80 of 115




       418.    Paragraph 418 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 418.

                         TWENTY-THIRD CLAIM FOR RELIEF
                      VIOLATION OF THE UTAH ANTITRUST ACT,
                         UTAH CODE ANN. §§ 76-10-911, ET SEQ.
                          (ON BEHALF OF THE UTAH CLASS)

       419.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       420.    Paragraph 420 contains Plaintiffs’ legal arguments and conclusions of law under

Utah law to which no response is required. To the extent a response is required, JBS USA admits

Plaintiffs appear to be selectively quoting and/or attempting to characterize the language of a state

statute and JBS USA denies any characterization or description that is inconsistent therewith.

       421.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 421 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 421.

       422.    Paragraph 422 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 422.

       423.    Paragraph 423 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 423.

       424.    Paragraph 424 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 424.



                                                 79
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 81 of 115




                        TWENTY-FOURTH CLAIM FOR RELIEF
                 VIOLATION OF THE WEST VIRGINIA ANTITRUST ACT,
                            W. VA. CODE §47-18-1, ET SEQ.
                     (ON BEHALF OF THE WEST VIRGINIA CLASS)

       425.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       426.    Paragraph 426 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       427.    Paragraph 427 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 427.

       428.    Paragraph 428 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 428.

       429.    Paragraph 429 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 429.

              VIOLATIONS OF STATE CONSUMER PROTECTION LAWS

       430.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       431.    Paragraph 431 contains no factual allegations to which a response is required.




                                                 80
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 82 of 115




                        TWENTY-FIFTH CLAIM FOR RELIEF
              VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW
                 CAL. BUS. & PROF. CODE § 17200, ET SEQ. (THE “UCL”)
                      (ON BEHALF OF THE CALIFORNIA CLASS)

       432.     JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       433.     Paragraph 433 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 433.

       434.     Paragraph 434 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 434.

       435.     Paragraph 435 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 435.

       436.     Paragraph 436 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 436.

       437.     Paragraph 437 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 437.

       438.     Paragraph 438 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 438.




                                                 81
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 83 of 115




       439.    Paragraph 439 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 439.

       440.    Paragraph 440 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 440.

       441.    Paragraph 441 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 441.

                   TWENTY-SIXTH CLAIM FOR RELIEF
    VIOLATION OF THE DISTRICT OF COLUMBIA CONSUMER PROTECTION
                           PROCEDURES ACT,
                      D.C. CODE § 28-3901, ET SEQ.
           (ON BEHALF OF THE DISTRICT OF COLUMBIA CLASS)

       442.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       443.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations of Paragraph 443 and therefore denies them.

       444.    Paragraph 444 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 444.

       445.    Paragraph 445 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.




                                                 82
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 84 of 115




       446.    Paragraph 446 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 446.

       447.    Paragraph 447 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 447.

       448.    Paragraph 448 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 448.

       449.    Paragraph 449 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 449.

       450.    Paragraph 450 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 450.

       451.    Paragraph 451 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 451.

                       TWENTY-SEVENTH CLAIM FOR RELIEF
                    VIOLATION OF THE FLORIDA DECEPTIVE AND
                          UNFAIR TRADE PRACTICES ACT,
                           FLA. STAT. § 501.201(2), ET SEQ.
                        (ON BEHALF OF THE FLORIDA CLASS)

       452.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.




                                                 83
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 85 of 115




       453.    Paragraph 453 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       454.    Paragraph 454 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       455.    Paragraph 455 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       456.    Paragraph 456 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA denies the allegations in

Paragraph 456.

       457.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in the first sentence of Paragraph 457 and therefore denies them.

JBS USA denies the remaining allegations in Paragraph 457.

       458.    Paragraph 458 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 458.




                                                84
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 86 of 115




       459.     Paragraph 459 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 459.

       460.     Paragraph 460 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 460

       461.     Paragraph 461 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 461.

       462.     Paragraph 462 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 462.

       463.     Paragraph 463 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 463.

                       TWENTY-EIGHTH CLAIM FOR RELIEF
                   VIOLATION OF THE HAWAII REVISED STATUTES
                            ANNOTATED §§ 480-1, ET SEQ.
                          (ON BEHALF OF HAWAII CLASS)

       464.     JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       465.     Paragraph 465 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 465.




                                                 85
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 87 of 115




       466.    Paragraph 466 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 466.

       467.    Paragraph 467 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 467.

       468.    Paragraph 468 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 468.

                    TWENTY-NINTH CLAIM FOR RELIEF
       VIOLATION OF THE ILLINOIS CONSUMER FRAUD AND DECEPTIVE
                         BUSINESS PRACTICES ACT,
                 815 ILL. COMP. STAT. ANN. 505/10A, ET SEQ.
                   (ON BEHALF OF THE ILLINOIS CLASS)

       469.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       470.    Paragraph 470 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 470.

       471.    Paragraph 471 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 471.

       472.    Paragraph 472 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 472.




                                                 86
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 88 of 115




       473.    Paragraph 473 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 473.

       474.    Paragraph 474 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 474.

       475.    Paragraph 475 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 475.

       476.    Paragraph 476 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 476.

       477.    Paragraph 477 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 477.

                    THIRTIETH CLAIM FOR RELIEF
     VIOLATION OF THE MASSACHUSETTS CONSUMER PROTECTION ACT,
                  MASS. GEN. LAWS CH. 93A § 1, ET SEQ.
              (ON BEHALF OF THE MASSACHUSETTS CLASS)

       478.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       479.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in Paragraph 479 and therefore denies them.




                                                 87
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 89 of 115




                     THIRTY-FIRST CLAIM FOR RELIEF
          VIOLATION OF THE MICHIGAN CONSUMER PROTECTION ACT,
                  MICH. COMP. LAWS ANN. § 445.901, ET SEQ.
                   (ON BEHALF OF THE MICHIGAN CLASS)

       480.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       481.    Paragraph 481 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 481.

       482.    Paragraph 482 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 482.

       483.    Paragraph 483 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 483.

       484.    Paragraph 484 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 484.

       485.    Paragraph 485 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 485.

       486.    Paragraph 486 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 486.




                                                 88
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 90 of 115




       487.    Paragraph 487 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 487.

       488.    Paragraph 488 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 488.

       489.    Paragraph 489 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 489.

                      THIRTY-SECOND CLAIM FOR RELIEF
              VIOLATION OF THE MINNESOTA CONSUMER FRAUD ACT,
                         MINN. STAT. § 325F.68, ET SEQ.
                    (ON BEHALF OF THE MINNESOTA CLASS)

       490.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       491.    Paragraph 491 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 491.

       492.    Paragraph 492 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 492.

       493.    Paragraph 493 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 493.




                                                 89
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 91 of 115




       494.    Paragraph 494 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 494.

       495.    Paragraph 495 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 495.

       496.    Paragraph 496 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 496.

       497.    Paragraph 497 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 497.

       498.    Paragraph 498 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 498.

       499.    Paragraph 499 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 499.

                     THIRTY-THIRD CLAIM FOR RELIEF
          VIOLATION OF THE NEBRASKA CONSUMER PROTECTION ACT,
                      NEB. REV. STAT. § 59-1602, ET SEQ.
                   (ON BEHALF OF THE NEBRASKA CLASS)

       500.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.




                                                 90
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 92 of 115




       501.    Paragraph 501 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 501.

       502.    Paragraph 502 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 502.

       503.    Paragraph 503 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 503.

       504.    Paragraph 504 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 504.

       505.    Paragraph 505 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 505.

       506.    Paragraph 506 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 506.

       507.    Paragraph 507 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 507.




                                               91
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 93 of 115




       508.    Paragraph 508 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 508.

       509.    Paragraph 509 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 509.

                   THIRTY-FOURTH CLAIM FOR RELIEF
        VIOLATION OF THE NEVADA DECEPTIVE TRADE PRACTICES ACT,
                     NEV. REV. STAT. § 598.0903, ET SEQ.
                   (ON BEHALF OF THE NEVADA CLASS)

       510.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       511.    Paragraph 511 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 511.

       512.    Paragraph 512 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 512.

       513.    Paragraph 513 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 513.

       514.    Paragraph 514 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 514.




                                                 92
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 94 of 115




       515.    Paragraph 515 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 515.

       516.    Paragraph 516 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 516.

       517.    Paragraph 517 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 517.

       518.    Paragraph 518 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 518.

       519.    Paragraph 519 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 519.

                    THIRTY-FIFTH CLAIM FOR RELIEF
     VIOLATION OF THE NEW HAMPSHIRE CONSUMER PROTECTION ACT,
              N.H. REV. STAT. ANN. TIT. XXXI, § 358-A, ET SEQ.
              (ON BEHALF OF THE NEW HAMPSHIRE CLASS)

       520.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       521.    Paragraph 521 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 521.




                                                 93
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 95 of 115




       522.    Paragraph 522 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 522.

       523.    Paragraph 523 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 523.

       524.    Paragraph 524 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 524.

       525.    Paragraph 525 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 525.

       526.    Paragraph 526 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 526.

       527.    Paragraph 527 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 527.

       528.    Paragraph 528 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 528.




                                               94
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 96 of 115




       529.    Paragraph 529 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 529.

       530.    Paragraph 530 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 530.

                      THIRTY-SIXTH CLAIM FOR RELIEF
            VIOLATION OF THE NEW MEXICO UNFAIR PRACTICES ACT,
                       N.M. STAT. ANN. §§ 57-12-3, ET SEQ.
                   (ON BEHALF OF THE NEW MEXICO CLASS)

       531.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       532.    Paragraph 532 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 532.

       533.    Paragraph 533 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 533.

       534.    Paragraph 534 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 534.

       535.    Paragraph 535 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 535.




                                                 95
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 97 of 115




       536.    Paragraph 536 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 536.

       537.    Paragraph 537 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 537.

       538.    Paragraph 538 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 538.

       539.    Paragraph 539 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 539.

       540.    Paragraph 540 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 540.

       541.    Paragraph 541 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 541.

                  THIRTY-SEVENTH CLAIM FOR RELIEF
     VIOLATION OF THE NORTH CAROLINA UNFAIR TRADE AND BUSINESS
                            PRACTICES ACT,
                     N.C. GEN. STAT. § 75-1.1, ET SEQ.
              (ON BEHALF OF THE NORTH CAROLINA CLASS)

       542.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.




                                                 96
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 98 of 115




       543.    Paragraph 543 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 543.

       544.    Paragraph 544 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 544.

       545.    Paragraph 545 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 545.

       546.    Paragraph 546 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 546.

       547.    Paragraph 547 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 547.

       548.    Paragraph 548 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 548.

       549.    Paragraph 549 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 549.




                                               97
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 99 of 115




       550.    Paragraph 550 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 550.

       551.    Paragraph 551 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 551.

                  THIRTY-EIGHTH CLAIM FOR RELIEF
    VIOLATION OF THE NORTH DAKOTA UNFAIR TRADE PRACTICES LAW,
                    N.D. CENT. CODE § 51-10, ET SEQ.
              (ON BEHALF OF THE NORTH DAKOTA CLASS)

       552.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       553.    Paragraph 553 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 553.

       554.    Paragraph 554 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 554.

       555.    Paragraph 555 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 555.

       556.    Paragraph 556 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 556.




                                                 98
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 100 of 115




       557.    Paragraph 557 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 557.

       558.    Paragraph 558 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 558.

       559.    Paragraph 559 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 559.

       560.    Paragraph 560 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 560.

       561.    Paragraph 561 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 561.

                  THIRTY-NINTH CLAIM FOR RELIEF
   VIOLATION OF THE RHODE ISLAND DECEPTIVE TRADE PRACTICES ACT,
                    R.I. GEN. LAWS § 6-13.1-1, ET SEQ.
              (ON BEHALF OF THE RHODE ISLAND CLASS)

       562.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       563.    Paragraph 563 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 563.




                                                 99
      CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 101 of 115




       564.    Paragraph 564 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 564.

       565.    Paragraph 565 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 565.

       566.    Paragraph 566 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 566.

       567.    Paragraph 567 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 567.

       568.    Paragraph 568 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 568.

       569.    Paragraph 569 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 569.

       570.    Paragraph 570 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 570.




                                               100
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 102 of 115




       571.    Paragraph 571 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 571.

       572.    JBS USA lacks knowledge or information sufficient to form an independent belief

as to the truth of the allegations in Paragraph 572 and therefore denies them.

       573.    Paragraph 573 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 573.

       574.    Paragraph 574 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 574.

                    FORTIETH CLAIM FOR RELIEF
  VIOLATION OF THE SOUTH CAROLINA’S UNFAIR TRADE PRACTICES ACT,
                   S.C. CODE ANN. §§ 39-5-10, ET SEQ.
             (ON BEHALF OF THE SOUTH CAROLINA CLASS)

       575.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       576.    Paragraph 576 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 576.

       577.    Paragraph 577 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 577.




                                                 101
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 103 of 115




       578.    Paragraph 578 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 578.

       579.    Paragraph 579 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 579.

       580.    Paragraph 580 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 580.

       581.    Paragraph 581 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 581.

       582.    Paragraph 582 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 582.

       583.    Paragraph 583 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 583.

                      FORTY-FIRST CLAIM FOR RELIEF
          VIOLATION OF THE UTAH CONSUMER SALES PRACTICES ACT,
                     UTAH CODE ANN. §§ 13-11-1, ET SEQ.
                     (ON BEHALF OF THE UTAH CLASS)

       584.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.




                                                 102
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 104 of 115




       585.    Paragraph 585 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 585.

       586.    Paragraph 586 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 586.

       587.    Paragraph 587 contains Plaintiffs’ legal arguments and conclusions of law to which

no response is required. To the extent a response is required, JBS USA admits Plaintiffs appear to

be selectively quoting and/or attempting to characterize the language of a state statute and JBS

USA denies any characterization or description that is inconsistent therewith.

       588.    Paragraph 588 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 588.

       589.    Paragraph 589 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 589.

       590.    Paragraph 590 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 590.

       591.    Paragraph 591 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 591.




                                               103
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 105 of 115




       592.    Paragraph 592 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 592.

       593.    Paragraph 593 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 593.

       594.    Paragraph 594 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 594.

       595.    Paragraph 595 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 595.

                       FORTY-SECOND CLAIM FOR RELIEF
                 VIOLATION OF THE UTAH UNFAIR PRACTICES ACT,
                        UTAH CODE ALL. §§ 13-5-1, ET SEQ.
                        (ON BEHALF OF THE UTAH CLASS)

       596.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       597.    Paragraph 597 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 597.

       598.    Paragraph 598 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 598.




                                                 104
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 106 of 115




       599.    Paragraph 599 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 599.

       600.    Paragraph 600 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 600.

       601.    Paragraph 601 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 601.

       602.    Paragraph 602 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 602.

       603.    Paragraph 603 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 603.

                      FORTY-THIRD CLAIM FOR RELIEF
           VIOLATION OF THE VIRGINIA CONSUMER PROTECTION ACT
                      VA. CODE ANN. § 59.1- 196, ET SEQ.
                    (ON BEHALF OF THE VIRGINIA CLASS)

       604.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.

       605.    Paragraph 605 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 605.




                                                 105
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 107 of 115




       606.    Paragraph 606 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 606.

       607.    Paragraph 607 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 607.

       608.    Paragraph 608 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 608.

       609.    Paragraph 609 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 609.

       610.    Paragraph 610 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 610.

       611.    Paragraph 611 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 611.

                           FORTY-FOURTH CLAIM FOR RELIEF
                                UNJUST ENRICHMENT

       612.    JBS USA incorporates by reference and reasserts its answers to each preceding

paragraph in Plaintiffs’ Complaint as if fully set forth herein in its answer to this Paragraph.




                                                 106
      CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 108 of 115




       613.    Paragraph 613 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 613.

       614.    Paragraph 614 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 614.

                               X.     REQUEST FOR RELIEF

       615.    Paragraph 615 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 615. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.

       616.    Paragraph 616 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 616. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.

       617.    Paragraph 617 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 617. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.

       618.    Paragraph 618 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 618. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.




                                               107
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 109 of 115




       619.    Paragraph 619 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 619. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.

       620.    Paragraph 620 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 620. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.

       621.    Paragraph 621 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 621. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.

       622.    Paragraph 622 contains legal arguments and conclusions of law to which no

response is required. To the extent that a response is required, JBS USA denies the allegations in

Paragraph 622. JBS USA denies that Plaintiffs are entitled to any of the relief requested in this

Paragraph.

                              XI.    JURY TRIAL DEMANDED

       623.    Paragraph 623 contains no factual allegations to which a response is required. To

the extent a response is required, JBS USA also demands a jury trial, as set forth below.



       JBS USA denies each and every allegation of Plaintiffs’ Complaint not hereinabove

specifically admitted, explained, or modified.




                                                 108
        CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 110 of 115




                                             DEFENSES

         Without assuming any burden that it would not otherwise bear, JBS USA asserts the

following defenses. These defenses are pleaded in the alternative, and do not constitute an

admission that JBS USA is in any way liable to Plaintiffs, that Plaintiffs have been or will be

injured or damaged in any way, or that Plaintiffs are entitled to any relief whatsoever. As a defense

to the Second Amended and Consolidated Class Action Complaint and each and every allegation

contained therein, JBS USA alleges:

1. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

     because Plaintiff has failed to state a claim upon which relief can be granted.

2. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

     because Plaintiffs have not suffered any injury in fact and/or any injury cognizable under the

     antitrust laws.

3. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

     because they lack standing to bring this action against JBS USA.

4. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

     because any alleged injuries and damages were not legally or proximately caused by any acts

     or omissions of JBS USA and/or were caused, if at all, solely and proximately by the conduct

     of Plaintiffs themselves or third parties including, without limitations, the prior, intervening or

     superseding conduct of such Plaintiffs or third parties.

5. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part

     because the applicable statute of limitations has lapsed with respect to such claims.

6.   Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

     because Plaintiffs failed to mitigate any damages they may have suffered.




                                                  109
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 111 of 115




7. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   by the doctrine of waiver.

8. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   by the doctrine of estoppel.

9. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   by the doctrine of laches.

10. Plaintiffs’ claims and claims of any putative class members are barred, in whole or in part,

   since JBS USA had legitimate, independent business justifications for all of its conduct at issue

   in this matter.

11. Plaintiffs’ claims and claims of any putative class members are barred, in whole or in part,

   since JBS USA’s conduct did not adversely affect competition in any relevant market.

12. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   to the extent that they are subject to contractual arbitration and/or forum selection

13. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   due to the ratification of, and consent to, the conduct of JBS USA.

14. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   by the applicable limitations period set out in contracts and/or agreements executed by

   Plaintiffs.

15. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   to the extent Plaintiffs seek to impose liability on JBS USA based on the exercise of any person

   or entity’s right to petition federal, state and local governmental bodies, including through

   public statements, because such conduct was immune under the Noerr-Pennington doctrine

   and privileged under the First Amendment to the U.S. Constitution.




                                                110
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 112 of 115




16. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   by the Filed Rate Doctrine.

17. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   by the doctrine of unclean hands.

18. Plaintiffs’ claims and the claims of any putative class members are barred, in whole or in part,

   by the doctrine of accord and satisfaction.

19. Without admitting the existence of any contract, combination or conspiracy in restraint of

   trade, and expressly denying same, Plaintiffs’ claims and the claims of any putative class

   members are barred, in whole or in part, by JBS USA’s right to set off any amounts paid to

   Plaintiffs by any Defendants other than JBS USA who have settled, or do settle, Plaintiffs’

   claims against them in this action.

20. Plaintiffs’ claims and the claims of any putative class members are barred in whole or in part

   by the pass-on defense.

21. Without admitting the existence of any contract, combination or conspiracy in restraint of

   trade, and expressly denying same, Plaintiffs claims and the claims of any putative class

   members are barred, in whole or in part, to the extent that Plaintiff entered into cost-plus

   contracts with parties who purchased from Plaintiff before Plaintiff began paying any

   purported overcharge.

22. Plaintiffs’ claims and claims of any putative class members are barred, in whole or in part, to

   the extent they seek improper multiple damage awards, and damage awards duplicative of

   those sought in other actions, in violation of the Due Process guarantees of the Fifth and

   Fourteenth Amendments of the United States Constitution.




                                                 111
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 113 of 115




23. To the extent Plaintiffs claim that JBS USA fraudulently concealed any actions, Plaintiffs have

   failed to allege this fraud with the particularity required by Federal Rule of Civil Procedure

   9(b).

24. Plaintiffs’ claims are barred, in whole or in part, because any alleged anticompetitive effects

   of the conduct alleged by Plaintiffs do not outweigh the procompetitive benefits.

25. Plaintiffs’ claims are barred, in whole or in part, under certain consumer fraud and/or

   consumer-protection statutes because Plaintiffs did not rely on—or were not induced to act

   by—JBS USA’s conduct.

26. Plaintiffs’ unjust-enrichment claims are barred, in whole or in part, because Plaintiffs did not

   confer any direct or indirect benefit on JBS USA.

27. Plaintiffs’ unjust-enrichment claims are barred, in whole or in part, because Plaintiffs have an

   adequate remedy at law.

28. Plaintiffs’ unjust-enrichment claims are barred, in whole or in part, because Plaintiffs received

   the benefit of the bargain.

29. Plaintiffs’ unjust-enrichment and restitution claims are barred, in whole or in part, to the extent

   that they have never had an ownership or vested interest in the money or property sought to be

   recovered from JBS USA.

30. JBS USA adopts and incorporates by reference any and all other defenses asserted by any other

   Defendant to the extent that the defense would apply to JBS USA.

31. JBS USA has not knowingly or intentionally waived any applicable defenses, and it reserves

   the right to assert and rely upon other defenses as this action proceeds up to and including the

   time of trial. JBS USA reserves the right to amend or seek to amend its answers and/or

   affirmative defenses.




                                                 112
       CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 114 of 115




                                         PRAYER FOR RELIEF

        WHEREFORE, JBS USA denies that Plaintiffs are entitled to any relief whatsoever and

prays for relief from judgement as follows:

    1. That judgment be entered in favor of JBS USA and against Plaintiffs on all their claims;

    2. That Plaintiffs take nothing by their Complaint;

    3. That the Complaint be dismissed with prejudice;

    4. That JBS USA recover all attorneys’ fees, costs, and expenses incurred in defense of this

        action; and

    5. Further relief as the Court deems just and proper.


                                      JURY TRIAL DEMANDED

        Pursuant to Federal Rule of Civil Procedure 38, Defendant JBS USA demands a trial by

jury on all claims so triable.



                            [Remainder of page intentionally left blank.]




                                                113
     CASE 0:18-cv-01776-JRT-HB Doc. 621 Filed 01/06/21 Page 115 of 115




Dated: January 6, 2021             /s/ Sami H. Rashid
                                   Sami H. Rashid (pro hac vice)
                                   Stephen R. Neuwirth (pro hac vice)
                                   Michael B. Carlinsky (pro hac vice)
                                   Richard T. Vagas (pro hac vice)
                                   David B. Adler (pro hac vice)
                                   QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                   51 Madison Avenue, 22nd Floor
                                   New York, NY 10010
                                   (212) 849-7000
                                   samirashid@quinnemanuel.com
                                   stephenneuwirth@quinnemanuel.com
                                   michaelcarlinsky@quinnemanuel.com
                                   richardvagas@quinnemanuel.com
                                   davidadler@quinnemanuel.com

                                   Donald G. Heeman (#286023)
                                   Jessica J. Nelson (#347358)
                                   Randi J. Winter (#391354)
                                   SPENCER FANE LLP
                                   100 South Fifth Street, Suite 2500
                                   Minneapolis, MN 55402
                                   (612) 268-7000
                                   dheeman@spencerfane.com
                                   jnelson@spencerfane.com
                                   rwinter@spencerfane.com


                                   Counsel for JBS USA Food Company




                                    114
